         Case 3:20-cv-00917-HZ      Document 150   Filed 08/13/20   Page 1 of 5




Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241

Juan C. Chavez, OSB No. 136428
Email: jchavez@ojrc.info
Brittney Plesser, OSB No. 154030
Email: bplesser@ojrc.info
Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info
Franz H. Bruggemeier, OSB No. 163533
Email: Fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC
1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770
Facsimile: (503) 427-9292

Attorneys for Plaintiffs
          Case 3:20-cv-00917-HZ         Document 150       Filed 08/13/20     Page 2 of 5




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


 DON’T SHOOT PORTLAND, et al.
                                                    Case No. 3:20-cv-00917-HZ
         Plaintiffs                                 AMENDED DECLARATION OF SUPPORT
                                                    OF PLAINTIFF’S MOTION TO SHOW
         v.                                         CAUSE WHY DEFENDANT CITY OF
                                                    PORTLAND SHOULD NOT BE HELD IN
 CITY OF PORTLAND, a municipal                      CONTEMPT
 corporation,
                                                    ORAL ARGUMENT REQUESTED
         Defendant.                                 EXPEDITED HEARING REQUESTED


I, Matthew Cleinman, declare as follows pursuant to 28 USC § 1746:

1.    I have personal knowledge of the information contained in this declaration. If called upon

to do so, I could and would competently testify regarding the matters set forth herein. I have

been present at several protests since May 29, 2020. I believe in the importance of continuing to

lend my voice and body for the movement to assert that Black Lives Matter and demand an end

of police brutality.

2.    I attended the protest on June 30, 2020. I got to Peninsula Park around 6:30 pm. We

marched to the Portland Police Association (PPA) Building on N Lombard. When we got there,

we saw Oregon State Troopers lined up surrounding the PPA building. They were not displaying

names or badge numbers that I could see.

3.    We were there for ten to fifteen minutes, peacefully chanting and gathering on the street.

Police made announcements that I could not hear over the chanting.

4.    I saw Portland Police officers emerge from around the corner of the PPA building, holding

munitions, guns, and batons. I saw a line of the PPB officers heading up Lombard, away from
            Case 3:20-cv-00917-HZ           Document 150     Filed 08/13/20     Page 3 of 5




the protesters, and forming a line. I then saw the officers walking toward the crowd of protesters.

They had their batons up. People in the crowd were still peacefully chanting.

5.      I stated to one officer, “You don’t have numbers. Where are your badge numbers?” This

was very concerning to me because they were shielded themselves from accountability.

6.      As the line of officers was marching down the street, I was moving backward with the

crowd. An officer shoved me once backward. The same officer shoved me a second time in a

downward motion. A second officer stepped forward from the police line and started pushing me

with a baton. I kept backing away. A third officer came up to me and pepper sprayed me in the

face. He aimed directly into my eyes. He was about 4-5 feet away from me.

7.      A video of the police violence against me is attached. Cleinman Decl. Ex 1. In this video,

at 0:11 minutes I am the person in the grey hoodie and green backpack that police pepper

sprayed in the face.

8.      Prior to being shoved and sprayed in the face, I did nothing to place people or property at

risk.

9.      After I was pepper sprayed, I could not breathe. I tried to not to panic and keep walking

backward. People in the crowd helped lead me out of the crowd and down a side street. People

helped me flush the pepper spray out of my eyes and face as best as we could. I was invited into

a friend of a friend’s space to clean up.

10.     After cleaning up a little bit, I came back outside. I saw massive amounts of tear gas on the

street and people fleeing, coughing, crying, and panicking. The police were marching down

Lombard further east.

11.     I ended up a little behind the police line. I was walking away from the PPA down

Lombard, as we had been told to do. We were about halfway over the I-5 overpass on Lombard.

There were about several dozen people on the sidewalk. I saw police vehicles in front of us on
          Case 3:20-cv-00917-HZ         Document 150        Filed 08/13/20     Page 4 of 5




the I-5 overpass. We noticed the police line on the far east side of the overpass retreating

backward toward us. One police officer threw a cannister of either OC spray or CS gas directly

at our group. They gave us no warnings or announcements prior to using the munition against us.

We were on the sidewalk and simply walking.

12.   I believe in the continued importance of the protests and would like to attend protests in the

future. But I worry that I will be injured again. Having been repeatedly gassed and watching

people get beaten, shot with munitions, and gassed while retreating, I fear for my life and safety

while protesting.

13.   Prior to being pepper sprayed that night I was wearing a mask. I take Covid-19 precautions

seriously and always wear a mask in public. After being pepper sprayed in the face, I could no

longer wear a mask. Even when I put on a new mask, there was enough pepper spray on my face

and beard that the new mask would instantly be covered in pepper spray and I would be choking

and coughing when trying to breathe. I tried this twice with new masks. Every time I put on a

clean mask the pepper spray would get reactivated.

14.   Later that night, when I came home and tried to wash off the pepper spray in the shower, I

had to stop showering because the ambient pepper spray in the bathroom had combined with the

steam. I screamed out in pain. It felt like I had been pepper sprayed all over again. My

housemate helped hose off my beard and hair in the backyard with a hose. The pain I felt was

excruciating.

15.   I am worried that one of us will die at the hands of police. The energy on the ground is full

of fear. We keep showing up, chanting, and putting our bodies on the line to call for an end to

police brutality against our BIPOC communities. Police have responded by brutalizing us night

after night.

I declare under penalty of perjury under the laws of the United States of America that the
          Case 3:20-cv-00917-HZ   Document 150    Filed 08/13/20             Page 5 of 5




foregoing is true and correct.

Executed on August 11, 2020.


                                            Matthew Cleinman
                                            Matthew Cleinman (Aug 11, 2020 15:36 PDT)

                                            Matthew Cleinman
